May 5, 2014 THE DREYFUS/LAUREL FUNDS, INC. - Dreyfus Opportunistic Fixed Income Fund Supplement to Summary Prospectus dated April 1, 2014 and Statutory Prospectus dated March 1, 2014, as revised April 1, 2014 THE DREYFUS/LAUREL FUNDS TRUST - Dreyfus High Yield Fund Supplement to Summary and Statutory Prospectuses dated May 1, 2014 THE DREYFUS/LAUREL FUNDS TRUST - Dreyfus International Bond Fund Supplement to Summary and Statutory Prospectuses dated March 1, 2014 DREYFUS INVESTMENT FUNDS - Dreyfus Tax Sensitive Total Return Bond Fund - Dreyfus/Standish Global Fixed Income Fund Supplement to Summary and Statutory Prospectuses dated February 21, 2014 The following changes will take effect as of June 16, 2014 Dreyfus Opportunistic Fixed Income Fund The following is added as the last sentence of the first paragraph in "Principal Investment Strategy" in the summary prospectus and "Fund Summary – Principal Investment Strategy" in the statutory prospectus and supersedes and replaces the fourth sentence of the first paragraph in "Fund Details – Goal and Approach" in the statutory prospectus: The fund's fixed-income investments may include bonds, notes (including structured notes), mortgage-related securities, asset-backed securities, convertible securities, floating rate loans and other floating rate securities, eurodollar and Yankee dollar instruments, preferred stocks and money market instruments. The following supersedes and replaces the third paragraph of "Fund Details – Goal and Approach" in the statutory prospectus: The fund's portfolio managers normally allocate between 0% and 70% of the fund's assets in each of these four categories of market sectors. The below investment grade, high yield sector includes higher-yielding, lower quality fixed-income securities ("junk bonds") issued by U.S. companies (i.e., rated Ba/BB and below). Because the issuers of high yield securities may be at an early state of development or may have been unable to repay past debts, junk bonds typically must offer higher yields than investment grade fixed-income securities to compensate for greater credit risk. The U.S. government sector includes fixed-income securities issued by the U.S. government or its agencies or instrumentalities, such as U.S. Treasury and U.S. government agency securities (including Treasury Inflation Protected Securities (TIPS)) and mortgage pass-through securities, such as Ginnie Maes, Fannie Maes and Freddie Macs. The investment grade corporate sector includes fixed-income securities rated at least Baa/BBB (or the unrated equivalent as determined by Dreyfus) of U.S. companies. The mortgage sector includes privately issued mortgage-backed securities, such as collateralized mortgage obligations (CMOs), commercial mortgage-backed securities, and debt issued by real estate investment trusts (REITs). The asset-backed sector includes debt securities and securities with debt-like characteristics that are collateralized by home equity loans, automobile and credit card receivables, boat loans, computer leases, airplane leases, mobile home loans, recreational vehicle loans, hospital account receivables and other forms of collateral. The foreign debt sectors include the fixed-income securities of foreign issuers in developed and emerging market countries, and include Brady bonds and loan participation interests. DRY-GRP5STK-0514 Dreyfus High Yield Fund The following is added as the last sentence of the first paragraph in "Principal Investment Strategy" in the summary prospectus and "Fund Summary – Principal Investment Strategy" in the statutory prospectus and supersedes and replaces the third sentence of the first paragraph in "Fund Details – Goal and Approach" in the statutory prospectus: The fund's portfolio may include various types of fixed-income securities, such as corporate bonds and notes, mortgage-related securities, asset-backed securities, floating rate loans (limited to up to 20% of the fund's net assets) and other floating rate securities, zero coupon securities, convertible securities, preferred stock and other debt instruments of U.S. and foreign issuers. Dreyfus International Bond Fund The following is added as the third sentence of the first paragraph in "Principal
